Citation Nr: 1539180	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for peripheral artery disease of the left lower extremity, to include as secondary to left tibia and fibula fracture and repair.

3.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a lumbar spine disability.

4.  Entitlement to a temporary total evaluation for peripheral artery disease with above the knee amputation.

5.  Entitlement to a compensable rating for left tibia fibular fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from February 1983 to February 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 (back) and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared and testified at a personal hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of this hearing is contained in the virtual record.

The claim of entitlement to service connection for a lumbar spine disability was initially denied in a September 1993 rating decision, and was appealed to the Board as a new and material evidence claim.  However, the September 1993 rating decision noted that the evidence before the RO at the time included service treatment records from February 1983 to February 1987 only.  Service treatment records loaded into the virtual record (VBMS) in June 2014 include the Veteran's 1976 enlistment evaluation and his November 1982 enlistment evaluation.   These records constitute service record evidence that could have been previously obtained and requires VA to reconsider the claim, instead of treating the claim as one to reopen.  See 38 C.F.R. § 3.156 (c).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, a claim for TDIU was denied in the November 2012 rating decision on appeal; however, the Veteran specifically filed a notice of disagreement with the claims on appeal which did not include an appeal of the denial of TDIU.  As such, the claim is not currently before the Board. 

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for an above the knee amputation, as the result of an infection, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a spinal cord nick, and to reopen a claim of entitlement to service connection for right leg radiculopathy have been raised by the record in April 2015 and December 2013 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to service connection for a lumbar spine disability, left leg radiculopathy, peripheral artery disease, and a temporary total evaluation for left leg amputations are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

During the period on appeal, the Veteran's service connected left tibia and fibula fracture was not manifested by malunion or nonunion of the tibia and fibula, and it did not result in limitation of extension or flexion, impairment of the knee or cartilage.  The Veteran's left leg was amputated below the knee in April 2012 and above the knee in October 2012.



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left tibia and fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran notice by letters dated in April 2012, May 2012, August 2012, January 2013 and September 2013.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the necessary notice was provided before the initial adjudication, there was subsequent readjudication, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VA provided April and June 2012 VA examinations regarding the Veteran's claimed left leg disability.  The record also contains a March 1993 historical examination of the left leg.  The 2012 examination reports statements from the Veteran, review of the record, and physical inspection/evaluation of the left leg.  As noted in the introduction, the Veteran's left leg was amputated below the knee one month after he filed a claim for an increased evaluation, and prior to his VA examinations.  Social Security and VA treatment records are contained in the virtual record. 

The Board notes that the record currently does not contain the Veteran's service treatment records for his first period of service.  The Veteran's service connection claims are being remanded, in part, due to these missing records.  The Board finds that adjudication of the Veteran's increased rating claim is not impeded by the missing service treatment records as the Veteran's left leg fracture is already service connected, and the injury occurred during his second period of service, and those service treatment records are contained in the virtual record. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the April 2015 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for these disabilities.  The undersigned suggested that some of the Veteran's claims may also fall under 38 U.S.C.A. § 1151, and the Board has referred these issues to the RO for adjudication.  The duties imposed by Bryant were thereby met.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In a September 1993 rating decision the Veteran's claim for service connection for fracture of the left tibia and fibula was granted with an initial noncompensable rating under Diagnostic Code 5262 for impairment of the tibia and fibula.

Service treatment records show that in November 1985, the Veteran fractured his left tibia and fibula.  His fracture was treated with an external fixation of the tibia and fibula.  A September 1986 record noted that the Veteran had a history of an open fracture of tibia and fibula one year prior, and that x-rays showed a well-healed fracture.  A November 1986 medical evaluation noted that the Veteran's left lower extremity was normal aside from scars.  

In December 1992, the Veteran complained of pain and muscle cramping and numbness in his back and down his left leg.  He was diagnosed with probable sciatic left leg.  Another December 1992 record noted that he had a long history of back pain, with a recent back pain episode that resulted in residual leg pain with tingling and numbness to the left ankle.  In February 1993, he reported pain radiating from his back down his left leg to his foot, and he walked with a limp.  He had a positive straight leg raise on the left.  He was diagnosed with a herniated nucleus pulposus, possible affecting the S1 nerve root.  He underwent back surgery and reported he continued to have left leg pain after surgery.  A May 1993 record noted that since October 2012 the Veteran had pain down his left leg and his foot was numb and tingling. 

A March 1993 bone examination noted the Veteran's history of a tibia and fibula fracture in service.  He reported that he had no limitations "except if he hits this area it is bruised more easily than the other."  On physical examination, he had full range of motion of the ankles.  He had a mild limp on the left on regular gait testing, "although this resolved when walking on heels and toes presently."  There was no palpable tenderness, edema, erythema or heat.  An x-ray taken in conjunction with the examination showed a "well-healed oblique fracture of the mid-diaphyseal region of the left fibula.  The bone segments appear to be in near anatomic alignment.  There is an oblique fracture of the distal tibia near the junction of the proximal two-thirds and distal one-third.  There is evidence of healing and no complicating features are identified."

Under DC 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted when there is evidence of a moderate knee or ankle disability.  A 30 percent evaluation is warranted when there is evidence of a marked knee or ankle disability.  Finally, a maximum 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion which requires a brace.  38 C.F.R. § 4.71a, DC 5262.  The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Further, as noted above, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

The Veteran was initially treated in March 2012 for open wounds on his left foot, for wound care.  The leg became cold and cyantoic, and he underwent a thrombectomy, which failed.  Physicians were unable to reestablish circulation and he subsequently underwent a below the knee amputation of his left leg on April 6, 2012.  He had dehiscence of the stump incision and underwent a revision of the wound in May 2012.  He had difficulty with a lot of pain in the knee and a flexion deformity at the knee, such that it was not able to straighten even with physical therapy.  Due to the flexion deformity, he then underwent an above the knee amputation in October 2012.

In April 2012, the Veteran was afforded a VA knee and lower leg examination, specifically addressing the Veteran's claim for service connection for peripheral artery disease.  The examiner noted that the Veteran underwent an acute superficial femoral artery and popliteal artery occlusion of the left lower extremity, a left common femoral artery to anterior tibial artery bypass and redo, and a subsequent left lower extremity below the knee amputation as a result of his peripheral artery disease.  As such, she provided a limited physical evaluation, which did not include knee range of motion findings as his below the knee amputation was recent to the examination date. 

In June 2012, the Veteran was afforded a second VA knee and lower leg VA examination.  The examiner noted the Veteran had a tibia fibula fracture in service with a Hoffman external lengthening fixation device in service.  He reported that in 1990 he had no significant residual problems with his left leg.  Prior to 2011, the Veteran reported he always had cold feet.  He reported that his first problems with his left leg started with a sore on his left foot in 2011.  At the time he had left knee flexion to 105 degrees, and he was 70 degrees away from full extension of the knee.  His range of motion findings did not change with repeat testing.  He had pain with range of motion testing due to amputation of the left leg with residual wounds of the left knee and stump site.  The examiner noted the Veteran had scars from his surgeries, with wounds at the distal stump and at the knee cap secondary to his severe peripheral vascular disease.  X-rays of the knee were not completed.  An addendum statement from the examiner noted that the Veteran "likely" had scars on his left leg from the Hoffman device in service, but that during the examination, the scars were a result of his left leg amputation.  

During a December 2013 RO hearing, the Veteran stated that he was placed in a regular cast after the Hoffman device was removed from his leg in service, and that his leg continued to "bother him."  He then described the loss of blood flow to his leg that developed in 2011.  

During his April 2015 Board hearing, the Veteran reported that he continued to have problems with his leg after his fracture was repaired in 1986.  He stated that his leg was painful but that it did not limit his ability to walk distances.  He did not receive treatment for the painful leg until he started to develop peripheral artery disease.

Another intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.

Initially, the Board notes that from April 6, 2012 onward, the Veteran's left leg was amputated 20 cm below the knee.  The healed mid-distal tibia and fibula fractures were therefore removed as of April 6, 2012.

Second, the record does not show that the Veteran suffered from malunion or nonunion of the tibia and fibula.  X-rays from 1986 and 1993 noted that the tibia and fibula fractures were well-healed and in good alignment.  As such, a compensable rating under Diagnostic Code 5262 during the period on appeal is not warranted.

Third, although the Veteran was noted to have less than 70 degrees of extension of his left knee following his below the knee amputation, the VA medical providers have attributed this to the amputation.  Notably, he had use and movement of his left knee prior to the below the knee amputation which supports the finding that it was the amputation and not the healed fractures from 1985 that caused the loss of extension of the left knee.  Additionally, medical records do not include findings of knee impairment, loss of range of motion of the knee, or loss of range of motion of the ankle prior to his peripheral artery disease in 2011.  His 1993 VA examination noted he had a full range of motion of his ankle.  

Finally, the Veteran's testified that his left leg was painful from his 1985 accident onward.  The Veteran filed his increased rating claim on March 9, 2012.  This pain of the tibia and fibula of course ended with the April 6, 2012 amputation.  In the 1993 VA examination, he reported that he had no limitations of the left leg except that it bruised more easily and it was not tender on examination.  He did not complain of leg pain at that time.  Treatment records from the 1990s included complaints of left leg pain, numbness, and tingling.  Treatment care providers attributed these symptoms to sciatic nerve impingement from a herniated lumbar disc.  In 2011 and 2012 the Veteran received treatment for peripheral artery disease, which resulted in amputation of the left foot, amputation below the left knee, and ultimately amputation above the left knee.  In 2013, he stated that his knee "bothered" him from 1985 onward.  In 2015, he stated that his left leg was painful after the 1985 break, but that it did not affect his ability to walk.  

The Veteran is competent to report what he observes or experiences as a layperson; for example, he is competent to report that he experiences symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to attribute his pain to a specific medical condition.  The Veteran is also questionably credible in his assertion of continuous tibia and fibula pain, as he did not report pain in this area during his 1993 examination, and it was not tender on examination.  Treatment involving the left leg in the 1990s and in 2011 and 2012 were attributed to sciatic nerve damage and peripheral artery disease, respectively.  (The Veteran's claim for service connection for peripheral artery disease and radiculopathy of the left lower extremity are addressed in the Remand below).  

Indeed, the Veteran's March 2012 claim for an increased rating was related to his peripheral artery disease complications of the left leg.  As such, the Board finds that the evidence does not show that there was actual painful motion of the left leg as a result of his service-connected left tibia and fibula fracture.  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptoms show that his disability most nearly approximates a noncompensable rating under Diagnostic Code 5262.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a compensable rating.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's post-fractured distal tibia and fibula is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left leg disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board has contemplated the medical evidence, including X-ray evidence of healed fractures, a lumbar spine herniated disc with sciatic nerve impingement, and peripheral artery disease which resulted in a left above the knee amputation; in addition to the Veteran's subjective reports of his left leg "bothering" him, in finding that the Veteran had no motion impairment of the knee or ankle due to his in-service fractures.  The Veteran's left leg disability is fully contemplated in the noncompensable rating.

The Board notes that the Veteran has claims for service connection for peripheral artery disease, to include as secondary to his tibia and fibula fractures, and for his lumbar spine disability with radiculopathy.  These service connection claims contemplate the treatment records which document left leg radiculopathy pain and numbness, and peripheral artery disease pain and loss of limb and are addressed in the Remand below.  

In short, the rating criteria reasonably described the Veteran's disability level and symptomatology associated with his tibia and fibula fracture.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a compensable rating for status-post fracture of the tibia and fibula is denied.


REMAND

In June 2015, the Veteran's representative provided a request that the VA find the Veteran's service treatment records for his first period of service.  The Board notes that the virtual record contains the Veteran's 1976 entrance evaluation, but does not contain any other treatment records from his first period of service.  There is also no indication that attempts were made to locate these records.  On remand, the RO should obtain any records for the Veteran's first period of service and associate them with the virtual record.  If these records are unavailable, a memorandum of unavailability needs to be added to the virtual record.  As these service treatment records may pertain to any service connection claim, the claims for service connection for his lumbar spine, left leg radiculopathy and peripheral artery disease must be remanded.  The temporary total evaluation claim is dependent on the peripheral artery disease determination. 

In June 2013, the Veteran was afforded a VA spine examination.  The examiner provided a negative nexus opinion between the Veteran's current lumbar spine disability and his service-connected left leg fractures.  The examiner noted that the Veteran complained of back pain in service prior to his left leg fractures.  An additional opinion regarding whether the Veteran's in-service lumbar spine disability and complaints are related to his current lumbar spine disability was not requested because the claim was being treated as one to reopen.  On remand, an additional VA examination with direct nexus opinion is necessary.  The examination should address any radiculopathy symptoms as well. 

The Veteran's claim for left leg radiculopathy is intertwined with his claim for service connection for his lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board notes that during his April 2015 hearing, the Veteran stated that he did not mean to make a claim of entitlement to service connection for left leg radiculopathy, and that it should have been a claim for right leg radiculopathy.  An October 2013 rating decision denied entitlement to service connection for right leg radiculopathy, and the Veteran did not appeal this decision.  The Board therefore is referring the issue as one to reopen. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any service treatment records from the Veteran's first period of service.  If any records are unavailable, a memorandum of unavailability must be added to the virtual record.

2.  Schedule the Veteran for a VA spine examination.  The examiner should interview the Veteran, review the virtual record, and conduct a physical spine evaluation.  Thereafter the examiner should answer the following:

Is it at least as likely as not that the Veteran's current lumbar spine disability is at least as likely as not (a 50/50 probability or greater) due to, caused by, or related to his in-service complaints of back pain?  The examiner should note the September 1985 (musculoskeletal pain), October 1985 (piriformis syndrome and x-ray lumbarization of S1), September 1986 (left leg numbness), and November 1986 (on and off back pain for past year) service treatment records in providing his or her opinion.

The spine examination must include an evaluation of any radicular symptoms.

An explanation must be provided for all opinions expressed. 

3.  After completion of the above, and any other development deemed warranted by the record, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO should furnish an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to provide additional argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


